Exhibit 10.1 EXHIBIT A FIRST AMENDMENT TO GLYECO, INC. 2 This First Amendment (the “Amendment”) to the GlyEco, Inc., 2012 Equity Incentive Plan (the “Plan”) is adopted as of the 13th day of July, 2012. 1.Section 4.1 of the Plan is hereby amended to increase the number of shares reserved for issuance under the Plan from Three Million Five Hundred Thousand (3,500,000) shares to Six Million Five Hundred Thousand (6,500,000) shares. 2.Except as set forth in this Amendment, all terms and conditions of the Plan shall remain in full force and effect. IN WITNESS WHEREOF, GlyEco, Inc. hereby adopts this Amendment as of the date hereof. GLYECO, INC., a Nevada corporation By: /s/ John Lorenz John Lorenz President and Chief Executive Officer
